56 F.3d 69
100 Ed. Law Rep. 911
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Dewey THOMSON, Appellant,v.Mike OLSON;  Mary Hawkins;  Tom Duval;  Dennis Davis;Bernard O'Kelly;  Sally Page;  Gene Kemper;  Alice Clark;Tom Clifford;  Kendall Baker; Douglas Treadway;  CraigHagen, North Dakota Labor Commissioner;  KFJM Radio;University of North Dakota;  State of North Dakota, Appellees.
No. 94-3527.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 12, 1995.Filed:  May 17, 1995.

Before BOWMAN, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Dewey Thomson appeals the district court's1 dismissal of his action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.  Thomson also takes issue with the stay of discovery and the denial of appointed counsel in this action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota